Name: 79/130/EEC: Commission Decision of 23 January 1979 authorizing the French Republic not to apply Community treatment to gloves, mittens and mitts, knitted or crocheted (not elastic or rubberized), other than those of category 10, of wool, cotton or man-made textile fibres, falling within heading No ex 60.02 of the Common Customs Tariff (NIMEXE codes 60.02-50, 60, 70, 80) (category 11), originating in Taiwan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-02-08

 Avis juridique important|31979D013079/130/EEC: Commission Decision of 23 January 1979 authorizing the French Republic not to apply Community treatment to gloves, mittens and mitts, knitted or crocheted (not elastic or rubberized), other than those of category 10, of wool, cotton or man-made textile fibres, falling within heading No ex 60.02 of the Common Customs Tariff (NIMEXE codes 60.02-50, 60, 70, 80) (category 11), originating in Taiwan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 032 , 08/02/1979 P. 0034 - 0034****( 1 ) OJ NO L 357 , 31 . 12 . 1977 , P . 51 . ( 2 ) OJ NO L 39 , 9 . 2 . 1978 , P . 1 . ( 3 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 23 JANUARY 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO GLOVES , MITTENS AND MITTS , KNITTED OR CROCHETED ( NOT ELASTIC OR RUBBERIZED ), OTHER THAN THOSE OF CATEGORY 10 , OF WOOL , COTTON OR MAN-MADE TEXTILE FIBRES FALLING WITHIN HEADING NO EX 60.02 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.02-50 , 60 , 70 , 80 ) ( CATEGORY 11 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/130/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 17 JANUARY 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO GLOVES , MITTENS AND MITTS , KNITTED OR CROCHETED ( NOT ELASTIC OR RUBBERIZED ), OTHER THAN THOSE OF CATEGORY 10 , OF WOOL , COTTON OR MAN-MADE TEXTILE FIBRES , FALLING WITHIN HEADING NO EX 60.02 OF THE COMMON CUSTOMS TARIFF ( NIMEXE CODES 60.02-50 , 60 , 70 , 80 ) ( CATEGORY 11 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO A COMMUNITY QUANTITATIVE QUOTA ALLOCATED AMONG THE MEMBER STATES BY COMMISSION REGULATION ( EEC ) NO 3020/77 OF 30 DECEMBER 1977 ( 1 ), CONFIRMED BY COUNCIL REGULATION ( EEC ) NO 255/78 OF 7 FEBRUARY 1978 ( 2 ); WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE QUOTAS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARTIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS THERE ARE DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT AND A PROGRESSIVE DECLINE IN ITS MARKET SHARE ; WHEREAS , THE IMPORTS WHICH GAVE RISE TO THE APPLICATION ARE LIKELY , IN VIEW OF THEIR SUBSTANTIAL VOLUME , TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 3 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR LICENCES WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO COVER THE ENTIRE AMOUNT BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS HEREBY AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN TAIWAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 7 JANUARY 1979 AND ARE , AT THE DATE OF THIS DECISION , PENDING WITH THE FRENCH AUTHORITIES . HOWEVER , THE AUTHORIZATION DOES NOT COVER A QUANTITY OF 50 000 PAIRS WHICH SHALL BE DISTRIBUTED AMONG THE APPLICANTS OF THE LICENCES . // // CCT HEADING NO // DESCRIPTION // // EX 60.02 // GLOVES , MITTENS AND MITTS , KNITTED // ( NIMEXE CODES // OR CROCHETED ( NOT ELASTIC OR RUBBER- // 60.02-50 , 60 , 70 , 80 ) // IZED ), OTHER THAN THOSE OF CATEGORY // ( CATEGORY 11 ) // 10 , OF WOOL , COTTON OR MAN-MADE // // TEXTILE FIBRES // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 23 JANUARY 1979 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT